Citation Nr: 1401377	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  07-17 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to October 1994.  This matter is again before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was previously remanded in January and November 2011, and in June 2013.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is being REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action on her part is required.


REMAND

Pursuant to the Board's June 2013 remand, the RO scheduled the Veteran for an October 2013 VA examination.  The Veteran failed to appear.  However, by statement received at the Board in November 2013, the Veteran explained that she did not receive any notice regarding the examination and gave assurance that she would attend if rescheduled.

To avoid further delay, the Board stresses to the Veteran her obligation to cooperate with VA's attempts to assist her with her claim.  Although she had good cause for failing to report for the previously scheduled examination, it is anticipated that she will report for the examination to be scheduled pursuant to this remand.

Accordingly, the case is REMANDED for the following actions:

1.  Reschedule the Veteran for an appropriate VA examination (by an examiner who has not already examined the Veteran) to ascertain the nature and etiology of her claimed left hip disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.
After reviewing the claims file and examining the Veteran, the examiner should offer the following opinions:

(a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed left hip disability is causally related to her active duty service or any incident therein?

(b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed left hip disability is proximately due to or the result of her service-connected right and/or left knee disabilities?

(c)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed left hip disability has been aggravated by her service-connected right and/or left knee disabilities?  The term "aggravation" is defined as a worsening of the underlying disability versus a temporary flare-up of symptoms.

(d)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed left hip disability is proximately due to or the result of her service-connected left heel disability?

(e)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed left hip disability has been aggravated by her service-connected left heel disability?  The term "aggravation" is defined as a worsening of the underlying disability versus a temporary flare-up of symptoms.

All opinions and conclusions expressed must be supported by a complete rationale in the report, to include discussion of relevant medical consideration such as any change in weight-bearing, gait, etc., caused by the service-connected left knee, right knee, and left heel disorders and the impact, if any, on the left hip.

2.  After completion of the above and any further development deemed necessary, the issue on appeal should be readjudicated under both direct and secondary theories of service connection.  If the benefit sought is not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

